Title: To John Adams from Robert J. Evans, 3 June 1819
From: Evans, Robert J.
To: Adams, John


				
					Honoured Sir,
					Philadal. June 3. 1819
				
				Profoundly impressed with the conviction, that the time has arrived when some plan should be adopted for the eventual total extirpation of Slavery from the United States; I am endeavouring through the medium of the National Intelligencer, under the assumed signature of “Benjamin Rush,” to call the attention of the American People to the subject.Knowing your devotedness to the best interests of your country I solicit the favour of such practical hints on the subject, as may have occurred to you in the course of your reflectionsUnknown to you and to the world, I should certainly consider this as a most unwarrantable liberty, were it not for the importance of the object, and the weight which the opinions of such a man, must necessarily have with his fellow citizens; and likewise beleiving them to be the property of his countryIf this request should be considered impertinent, I beg you to find my excuse in the character of the motive and consign it to oblivion.With gratitude for your important services to your country. / I am with profound respect / your fellow citizen
				
					Robert J. Evans
				
				
			